    Case: 1:17-cv-08425 Document #: 32 Filed: 03/04/21 Page 1 of 11 PageID #:1495




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



    DONNA G.,1                                   )
                                                 )
                          Plaintiff,             )
                                                 )          No. 17 C 8425
           v.                                    )
                                                 )          Magistrate Judge
    ANDREW MARSHALL SAUL,                        )          Maria Valdez
    Commissioner of Social Security2,            )
                                                 )
                          Defendant.             )
                                                 )


                      MEMORANDUM OPINION AND ORDER

       This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Donna G.’s claim for

Disability Insurance Benefits (“DIB”). The parties have consented to the jurisdiction

of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the

reasons that follow, Plaintiff’s motion for summary judgment [Doc. No. 9] is granted

in part and denied in part, and the Commissioner’s cross-motion for summary

judgment [Doc. No. 19] is denied.




1 In accordance with Internal Operating Procedure 22 – Privacy in Social Security
Opinions, the Court refers to Plaintiff only by her first name and the first initial of her last
name.

2Andrew Saul has been substituted for his predecessor pursuant to Federal Rule of Civil
Procedure 25(d).
      Case: 1:17-cv-08425 Document #: 32 Filed: 03/04/21 Page 2 of 11 PageID #:1496




                                     BACKGROUND

I.       PROCEDURAL HISTORY

         In October 2013, Plaintiff filed a claim for DIB, alleging disability since June

30, 2012 due to fibromyalgia, short term memory loss, back pain, concentration

deficits, speech trouble, asthma, environmental, food and drug allergies, fatigue,

plantar fasciitis, chronic sinusitis, TMJ hearing loss, depression, anxiety, and

chronic fatigue. Plaintiff later amended her alleged onset date to June 23, 2011. The

claim was denied initially and upon reconsideration, after which Plaintiff timely

requested a hearing before an Administrative Law Judge (“ALJ”), which was held

on June 20, 2016. Plaintiff personally appeared and testified at the hearing and was

represented by counsel. Vocational expert Ms. Mowry also testified.

         On January 12, 2017, the ALJ denied Plaintiff’s claim for benefits, finding

her not disabled under the Social Security Act. The Social Security Administration

Appeals Council then denied Plaintiff’s request for review, leaving the ALJ’s

decision as the final decision of the Commissioner and, therefore, reviewable by the

District Court under 42 U.S.C. § 405(g). See Haynes v. Barnhart, 416 F.3d 621, 626

(7th Cir. 2005).

II.      ALJ DECISION

         Plaintiff’s claim was analyzed in accordance with the five-step sequential

evaluation process established under the Social Security Act. See 20 C.F.R. §

404.1520(a)(4). The ALJ found at step one that Plaintiff had not engaged in

substantial gainful activity since her alleged onset date. At step two, the ALJ




                                             2
   Case: 1:17-cv-08425 Document #: 32 Filed: 03/04/21 Page 3 of 11 PageID #:1497




concluded that Plaintiff had the following severe impairments: degenerative disc

disease, fibromyalgia, and depression. The ALJ concluded at step three that her

impairments, alone or in combination, do not meet or medically equal a Listing.

Before step four, the ALJ determined that Plaintiff retained the RFC:

       [T]o lift and/or carry up to 10 pounds occasionally and lighter weights
       frequently, and has no limitations in her ability to sit throughout an 8
       hour workday. The claimant can stand and/or walk for ten continuous
       minutes, and for a total of two out of eight hours. The claimant needs to
       alternate her position between sitting, standing, and walking for no
       more than five minutes after being on her feet for 10 minutes or after
       sitting for 60. The claimant can occasionally climb ramps and stairs, and
       she can occasionally stoop, kneel, balance, crouch and crawl, but she can
       never climb ladders, ropes or scaffolds. The claimant is limited to
       working in non-hazardous environments, i.e., no driving at work,
       operating moving machinery, working at unprotected heights or around
       exposed flames and unguarded large bodies of water, and she should
       avoid concentrated exposure to unguarded hazardous machinery. The
       claimant is further limited to simple, routine tasks, work involving no
       more than simple decision-making, no more than occasional and minor
       changes in the work setting, and work requiring the exercise of only
       simple judgment. She is further precluded from work involving direct
       public service, in person or over the phone, although the claimant can
       tolerate brief and superficial interaction with the public which is
       incidental to her primary job duties. She is unable to work in crowded,
       hectic environments. The claimant can tolerate brief and superficial
       interaction with supervisors and co-workers, but is not to engage in
       tandem tasks.

(R. 21.)

       At step four, the ALJ concluded that Plaintiff had no past relevant work. At

step five, based upon the VE’s testimony and Plaintiff’s age, education, work

experience and RFC, the ALJ concluded that Plaintiff could perform jobs existing in

significant numbers in the national economy, leading to a finding that she is not

disabled under the Social Security Act.




                                          3
     Case: 1:17-cv-08425 Document #: 32 Filed: 03/04/21 Page 4 of 11 PageID #:1498




                                     DISCUSSION

I.      ALJ LEGAL STANDARD

        Under the Social Security Act, a person is disabled if she has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). In order to determine whether a Plaintiff is

disabled, the ALJ considers the following five questions in order: (1) Is the Plaintiff

presently unemployed? (2) Does the Plaintiff have a severe impairment? (3) Does

the impairment meet or medically equal one of a list of specific impairments

enumerated in the regulations? (4) Is the Plaintiff unable to perform her former

occupation? and (5) Is the Plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

        An affirmative answer at either step 3 or step 5 leads to a finding that the

Plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386, 389

(7th Cir. 1992). A negative answer at any step, other than at step 3, precludes a

finding of disability. Id. The Plaintiff bears the burden of proof at steps 1-4. Id.

Once the Plaintiff shows an inability to perform past work, the burden then shifts to

the Commissioner to show the Plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Id.




                                            4
      Case: 1:17-cv-08425 Document #: 32 Filed: 03/04/21 Page 5 of 11 PageID #:1499




II.      JUDICIAL REVIEW

         Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ’s decision is

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). This Court may not substitute its

judgment for that of the Commissioner by reevaluating facts, reweighing evidence,

resolving conflicts in evidence, or deciding questions of credibility. Skinner, 478 F.3d

at 841; see also Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding that the

ALJ’s decision must be affirmed even if “‘reasonable minds could differ’” as long as

“the decision is adequately supported”) (citation omitted).

         The ALJ is not required to address “every piece of evidence or testimony in

the record, [but] the ALJ’s analysis must provide some glimpse into the reasoning

behind her decision to deny benefits.” Zurawski v. Halter, 245 F.3d 881, 889 (7th

Cir. 2001). In cases where the ALJ denies benefits to a Plaintiff, “he must build an

accurate and logical bridge from the evidence to his conclusion.” Clifford, 227 F.3d

at 872. The ALJ must at least minimally articulate the “analysis of the evidence

with enough detail and clarity to permit meaningful appellate review.” Briscoe ex




                                             5
   Case: 1:17-cv-08425 Document #: 32 Filed: 03/04/21 Page 6 of 11 PageID #:1500




rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005); Murphy v. Astrue, 496

F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to fully develop the record before

drawing any conclusions . . . and must adequately articulate his analysis so that we

can follow his reasoning . . . .”); see Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir.

2005).

         Where conflicting evidence would allow reasonable minds to differ, the

responsibility for determining whether a Plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors

his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).

III.     ANALYSIS

         Plaintiff alleges the following errors in the ALJ’s decision: (1) the ALJ’s

discussion of the paragraph B criteria was inadequate to support the finding at step

3 that Plaintiff’s severe depression did not equal a Listing; (2) the ALJ failed to

properly evaluate Plaintiff’s fibromyalgia in accordance with SSR 12-2p; (3) the ALJ

failed to evaluate Plaintiff’s testimony in accordance with SSR 16-3p; (4) the ALJ’s

RFC assessment failed to account for all of Plaintiff’s limitations; (5) the ALJ erred

in his evaluation of the medical opinion evidence; and (6) the ALJ improperly relied

upon vague testimony from the VE to find that Plaintiff could perform other jobs in

the national economy. The Court agrees with Plaintiff that the ALJ committed




                                             6
  Case: 1:17-cv-08425 Document #: 32 Filed: 03/04/21 Page 7 of 11 PageID #:1501




harmful error in his evaluation of the opinion evidence, and the case must be

remanded for that reason.

      Plaintiff alleges that the ALJ erred in discounting an opinion rendered jointly

by Plaintiff’s treating therapist, Mr. Sada, and treating psychiatrist, Dr. Gibbons,

both employed at Kenneth Young Center, where Plaintiff began treatment in 2009.

The opinion was signed by Mr. Sada on July 14, 2015, and by Dr. Gibbons on

August 27, 2015. The opinion states that Mr. Sada began treating Plaintiff on May

4, 2009, and Dr. Gibbons began treating Plaintiff on September 12, 2014, and opines

significant mental limitations related to Plaintiff’s diagnoses of Bipolar II Disorder

and Dysthymic Disorder.

      The ALJ treated the opinion entirely as that of Mr. Sada in assigning the

opinion little weight, reasoning that Mr. Sada is not an acceptable medical source,

Mr. Sada’s opinion is inconsistent with his treatment notes, and Mr. Sada fails to

provide specific examples of decompensation. The ALJ briefly mentions Dr. Gibbons

at the end of the discussion, stating that “the claimant only started seeing Dr.

Gibbons after her date last insured [of June 30, 2012] and therefore had no treating

relationship with the claimant at the time of the date last insured.” (R. 23.)

However, the ALJ then “agree[s] with Mr. Sada and Dr. Gibbons that the claimant

has moderate limitation in social functioning” and includes an appropriate

limitation in the RFC. (Id.)

      Only evidence from an acceptable medical source, such as a licensed

physician, may be used “to establish the existence of a medically determinable




                                           7
    Case: 1:17-cv-08425 Document #: 32 Filed: 03/04/21 Page 8 of 11 PageID #:1502




impairment,” and only acceptable medical sources may render a medical opinion or

be considered a treating source, whose opinion must be given controlling weight.

Social Security Ruling, SSR 06-3p, 71 FR 45593-03, 2006 WL 2263437 (Aug. 9,

2006). An ALJ may consider evidence from other sources, such as therapists, social

workers, nurse practitioners, or physician assistants, if their “special knowledge of

the individual” allows them to “provide insight into the severity of the

impairment(s) and how it affects the individual’s ability to function.” Id.

       An ALJ must give controlling weight to a treating physician’s opinion if the

opinion is both “well-supported” and “not inconsistent with the other substantial

evidence” in the case record. 20 C.F.R. § 404.1527(c);3 see Scott v. Astrue, 647 F.3d

734, 739 (7th Cir. 2011). The ALJ must also “offer good reasons for discounting” the

opinion of a treating physician. Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir.

2010) (internal quotations omitted); Scott, 647 F.3d at 739; see also Israel v. Colvin,

840 F.3d 432, 437 (7th Cir. 2016) (“A contradictory opinion of a non-examining

physician does not, by itself, suffice as a justification for discounting the opinion of

the treating physician.”). The regulations require the ALJ to consider a variety of

factors, including: (1) the length, nature, and extent of the treatment relationship;




3 The Social Security Administration has modified the treating physician rule to eliminate
the “controlling weight” instruction. See 20 C.F.R. § 404.1520c (“We will not defer or give
any specific evidentiary weight, including controlling weight, to any medical opinion(s) . . . ,
including those from your medical sources.”). However, the new regulations apply only to
disability applications filed on or after March 27, 2017. See 20 C.F.R. § 404.1527 (“For
claims filed (see § 404.614) before March 27, 2017, the rules in this section apply.”). Due to
the date of Plaintiff’s application in this case, the ALJ was required to apply the former
treating physician rule.



                                               8
   Case: 1:17-cv-08425 Document #: 32 Filed: 03/04/21 Page 9 of 11 PageID #:1503




(2) the frequency of examination; (3) the physician’s specialty; (4) the types of tests

performed; and (5) the consistency and support for the physician’s opinion. See 20

C.F.R. § 404.1527(c).

       The ALJ erred in failing to apply, or properly apply, the treating physician

rule to Dr. Gibbons’ opinion, and that error was not harmless. Dr. Gibbons signed

this opinion, and the opinion is based on observations of both Dr. Gibbons and Dr.

Gibbons’ subordinate at Kenneth Young Center. The only reason the ALJ gave for

discounting Dr. Gibbons’ opinion is that the treating relationship began after the

date last insured. However, the ALJ must consider medical evidence from after the

disability period if it is relevant to the extent it reflects on the claimant’s

impairments during the disability period. Jones v. Saul, 823 F. App’x 434, 439 (7th

Cir. 2020).

       Here, Dr. Gibbons’ opinion was that he agreed with the findings in treatment

notes and medical evidence from during the disability period and beyond, from

about 2009-2015, and Plaintiff’s treatment at the Kenneth Young Center for mental

impairments spanned much of that period. To the extent the ALJ was uncertain of

the accuracy of Dr. Gibbons’ findings because of the date on which Dr. Gibbons’

treatment began versus the date on which Mr. Sada’s treatment began, he should

have consulted another medical expert. See id. (“If the ALJ questioned the accuracy

of the retrospective medical evidence here, she should not have jumped to her own

medical conclusion but instead should have consulted another medical expert to




                                             9
  Case: 1:17-cv-08425 Document #: 32 Filed: 03/04/21 Page 10 of 11 PageID #:1504




assess how Jones’s treatment postdate-last-insured ‘related to other evidence in the

record’”) (quoting McHenry v. Berryhill, 911 F.3d 866, 871 (7th Cir. 2018)).

      The ALJ also then went on to “agree with . . . Dr. Gibbons that the claimant

has moderate limitation in social functioning” and include an appropriate limitation

in the RFC. It is unclear why that limitation imposed by Dr. Gibbons is worthy of

inclusion in the RFC, but the rest of his opined limitations are categorically

unreliable due to the date Dr. Gibbons’ treatment of Plaintiff started. On a similar

note, despite the ALJ’s clear finding that Dr. Gibbons’ opinion is totally irrelevant

because of the significance of the date last insured, the ALJ then found that Mr.

Sada’s opinion was unsupported in part because of treatment notes that post-dated

the date last insured by over a year.

      Furthermore, even if the opinion was only co-signed by Dr. Gibbons and Dr.

Gibbons had no role in formulating the opinion itself, the ALJ should have treated

the opinion as a treating physician opinion. See, e.g., Gualano v. Commissioner of

Social Security, 415 F.Supp.3d 353, 361 (W.D.N.Y. Dec. 5, 2019) (“The government

does not appear to dispute – nor should it – that the opinion should be assessed

under the treating physician rule because Gualano’s treating psychiatrist reviewed

and cosigned the report.”). The Commissioner argues that even if the opinion should

be evaluated under the treating physician rule, the ALJ sufficiently evaluated it by

sufficiently discussing the 20 C.F.R. § 404.1527(c) factors. However, the ALJ

explicitly discussed the factors only as to Mr. Sada. The ALJ discounted Dr.

Gibbons’ opinion only because Dr. Gibbons did not begin seeing Plaintiff until after




                                          10
    Case: 1:17-cv-08425 Document #: 32 Filed: 03/04/21 Page 11 of 11 PageID #:1505




the date last insured. The ALJ failed to sufficiently discuss the factors as to Dr.

Gibbons and the case must be remanded for that reason.4

        Based on its conclusion that remand is necessary for the above reasons, the

Court need not explore in detail the remaining errors claimed by Plaintiff. The

Court emphasizes that the Commissioner should not assume these issues were

omitted from the opinion because no error was found. Indeed, the Court advises the

Commissioner that, on remand, special care should be taken to ensure that the ALJ

remedies any possible errors in the ALJ’s decision.

                                    CONCLUSION

        For the foregoing reasons, Plaintiff’s motion for summary judgment [Doc. No.

9] is granted in part and denied in part, and the Commissioner’s cross-motion for

summary judgment [Doc. No. 19] is denied. The Court finds that this matter should

be remanded to the Commissioner for further proceedings consistent with this

Order.



SO ORDERED.                                      ENTERED:




DATE:         March 4, 2021                      ___________________________
                                                 HON. MARIA VALDEZ
                                                 United States Magistrate Judge




4The ALJ’s error was not harmless due to the significance of the mental limitations opined
by Dr. Gibbons, any number of which may have changed the ALJ’s decision as to the
disabling effects of Plaintiff’s mental impairments.


                                            11
